J. B. McPHERSON, District Judge.
This is a libel for wages, upon which a good deal of testimony has been taken. I see no occasion to discuss the evidence, however, but shall only state briefly my conclusions :
1. The derrick hoist Sallie is a vessel, subject to the jurisdiction of the district court in admiralty.
2. Each of the libelants was employed by the owner and master of the vessel; Weikel was to receive $15 per week, and Vincent was to receive 25 cents per hour, but not to exceed $10 per week.
.• 3. The services rendered were maritime in their nature, entitling the libelants to a lien on the vessel, Weikel being in charge of the engine that operated the derrick, and Vincent being a guy tender and general utility man.
' 4. The libelants were engaged in their respective employments from .September 21 to November 24, 1908, without any interval that need be noticed.
5. From. November 24th to December 14th, when the vessel was taken into the marshal’s custody, she was in charge of the libelants, who continued to perform the same services, except such as were necessary to the operation of the derrick. v
6. The master did not direct the vessél to be laid up for the winter, nor did he discharge the libelants, and they remained on her from November 24th to December 14th, awaiting further instructions and acting under their respective contracts of employment.
7. The evidence is not sufficient to justify the credit of $15 that is asked for by the claimant.
8. There is due to John A. Weikel the sum of $153.25, with interest from December 14, 1908, and to William Vincent the sum of $96.-09, with interest from the same date.
Decrees for these amounts respectively may be entered, with costs of suit.